Citation Nr: 0920734	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2007 rating decision in which the RO denied 
service connection for respiratory problems.  In December 
2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2008.

In May 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

As a final preliminary matter, the Board notes that in a 
February 2009 letter, the Veteran raised the issues of 
service connection for head, eye, neck, and hip disabilities.  
It does not appear that these claims for service connection 
have yet been addressed by the RO.  As such, these matters 
are not properly before the Board, and are thus referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  While available service records document two complaints 
of respiratory problems in service, and there are lay 
assertions of the Veteran's in- and post-service respiratory 
problems following an in-service jeep accident, a 
pulmonary/respiratory disability was first diagnosed many 
years after the Veteran's discharge from service, and there 
is no competent evidence or opinion that there exists medical 
relationship between any such current disability and the 
Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a 
pulmonary/respiratory disorder are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The November 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the September 2007 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran, and by his friends, comrades, 
sister, and representative, on his behalf.  The Board also 
finds that no additional RO action to further develop the 
record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the criteria for service 
connection for a pulmonary/respiratory disorder are not met.  

At the outset, the Board notes that some of the Veteran's 
service treatment and personnel records are not available for 
review, and were likely destroyed in an accidental fire at 
the National Personnel Records Center in 1973.  The Board is 
aware that in such cases, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim for 
service connection for a pulmonary/respiratory disorder has 
been undertaken with these heightened duties in mind.

The evidence of record clearly establishes that the Veteran 
has a current pulmonary/respiratory disorder, as indicated, 
for example, on a Medical Statement for Consideration of Aid 
and Attendance form, received by the RO in October 2006, 
showing a private physician's diagnosis of chronic 
obstructive pulmonary disease (COPD).  However, the record 
simply fails to establish that the Veteran's COPD, or any 
other current pulmonary/respiratory disorder, is medically 
related to service.

The Veteran contends that he started experiencing problems 
with his lungs during service, after a jeep accident in 
February 1952, and that he thinks this is the source of his 
current respiratory problems.  He asserts that he passed out 
after exposure to carbon monoxide in the ambulance that 
transported him from the accident.  Available service 
treatment records do show that the Veteran complained of 
difficulty swallowing and a cough in June and July 1953, 
several months after the Veteran's report of a jeep accident.  
However, the physician's July 1953 examination of the 
Veteran's chest revealed no irregularities, and the 
impression at that time was resolving upper respiratory 
infection.  Moreover, the report of the Veteran's April 1954 
separation examination shows a normal clinical evaluation of 
the lungs and chest, and no defects related to the 
respiratory system are listed.  An April 1954 chest x-ray was 
also interpreted as negative.   

VA outpatient treatment records from December 2002 show that 
the Veteran complained of shortness of breath; the physician 
suspected COPD.  Subsequent private treatment records 
received in October 2006 and a VA aid and attendance 
examination report from December 2006 also indicate that the 
Veteran complained of respiratory problems.  The Veteran 
reported suffering from respiratory problems, including 
difficulty breathing, for a number of years.  The assessment 
by the private physician and the VA physician was COPD.  

The Veteran has also submitted statements from men he served 
with in the Army, his sister, and friends.  The Veteran's 
comrades both reported that the Veteran complained of lung 
discomfort after a jeep accident during service.  The 
Veteran's sister stated that the Veteran complained of his 
lungs sticking together as well as shortness of breath a year 
after the purported accident. The Veteran's friends, one of 
whom relayed that she is a registered nurse, stated that the 
Veteran complains of shortness of breath and is required to 
use oxygen frequently.  The nurse also stated that the 
veteran has emphysema.  

In this case, the available service treatment records 
document that the Veteran made two complaints about 
respiratory problems during service.  Even if, in the absence 
of complete STRS, the Board was to accept, as credible, the 
lay assertions of additional respiratory problems in and 
after service, the facts remains that that his lung and chest 
were normal on examination at separation, and that an actual 
pulmonary/respiratory disability was not shown for nearly 50 
years after service.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, none of the medical records reflecting a diagnosis 
of a pulmonary/respiratory disorder include any medical 
comment or opinion even suggesting that there exists a 
medical nexus between any current pulmonary/respiratory 
disorder and the Veteran's military service, and neither the 
Veteran nor his representative has presented or identified 
any such existing medical opinion.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the written assertions of the 
appellant and his sister, friends, comrades; and 
representative; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of whether there exists a 
relationship between a current pulmonary/respiratory disorder 
and the Veteran's service.  Matters of diagnosis and medical 
etiology (or, nexus) are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and the identified 
individuals are not shown to be other than laypersons without 
the appropriate medical training and expertise, none is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The Board recognizes that one of the Veteran's friends 
reported that she is a registered nurse.  While a nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine or participated in treatment (see Black v. Brown, 
10 Vet. App. 279, 284 (1997)), here, the statements offered 
by the Veteran's friend only reflect his current 
symptomatology and no opinion is offered regarding the 
etiology of the current symptoms.  

For all the foregoing reasons, the Board finds that the claim 
for service connection for a pulmonary/respiratory disorder 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports a finding that a current pulmonary/respiratory 
disorder is related to the Veteran's service, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a pulmonary/respiratory disorder is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


